Supreme Court, Bronx County, rendered October 24, 1975, convicting defendant of criminal sale of a controlled substance in the third degree and sentencing him to an indeterminate term of imprisonment from one year to life, is unanimously reversed, on the law and the facts, and the indictment is dismissed. If the defendant is still incarcerated, he shall be discharged forthwith. In our view there is a reasonable doubt as a matter of law (cf. People v Ledwon, 153 NY 10, 17) whether defendant was acting as agent for the buyer and thus was not guilty of the crime. We think it was particularly unfair for the police to use *845the defendant’s supervisor in a methadone maintenance program as a confidential informant, under a promise that the confidential informant’s client, the defendant, would not be prosecuted, and for the defendant then to be prosecuted for obtaining narcotics at the request of his supervisor and the police. Concur&emdash;Stevens, P. J., Markewich, Kupferman, Silverman and Lynch, JJ.